
	
		I
		112th CONGRESS
		2d Session
		H. R. 5808
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Costello
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain
		  horizontally-oriented lead shot machines.
	
	
		1.Certain horizontally-oriented
			 lead shot machines
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Horizontally-oriented (or Bleimeister method) lead shot
						machines (provided for in subheading 8462.91.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
